                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JILL BALLARD, on behalf of               :
herself and the class members
described herein,                        :

                 Plaintiffs              :    CIVIL ACTION NO. 3:18-121

       v.                                :         (JUDGE MANNION)

NAVIENT CORPORATION,        :
NAVIENT SOLUTIONS, INC. AND
NAVIENT SOLUTIONS, LLC.,    :

                 Defendants              :


                                   ORDER
      Pending before the court is the report of United States Magistrate

Judge Martin C. Carlson, which recommends that the defendants’ motion to

dismiss and to strike class allegations (Doc. 39), be granted, in part, and

denied, in part. Specifically, Judge Carlson recommends the motion to strike

the class action allegations should be denied; the motion to dismiss be

granted as to the tortious interference with contract claim; and the motion

to dismiss should be denied in all other respects. (Doc. 56). No objections

have been filed to the report.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      The uncontested factual background of the instant action is set forth

as follows:

           Our analysis of the instant motion is governed by the well-
      pleaded facts in the amended complaint. By way of introduction,
      the amended complaint explains that:

           2. Student loan debt is now the largest category of non-
      housing related consumer debt in the United States with more
      than $1.34 trillion outstanding at the end of June 2017. The
      overwhelming majority of student loans in the United States are
      owned or guaranteed by the federal government through the U.S.
      Department of Education.

            3. Since June 2009, Defendant Navient Corp. and its
      predecessors in interest, through their subsidiaries, Navient
      Solutions, LLC (“NSL”) and Navient Solutions, Inc. (“NSI”) acting
      in the capacity of agents on behalf of their principal, Navient
      Corp., have served as one of four primary servicers of federal
      student loan debt.


                                    -2-
       4. Loan servicers who contract with the Department of
Education perform all tasks associated with loan repayment,
such as collecting payments, responding to customer service
inquiries, providing loan documents to borrowers, handling
applications for loan deferment or forbearance based on financial
hardship, and administering repayment programs designed to
help borrowers effectively manage the increasing cost of higher
education. These programs include the various Income-Driven
Repayment Plans (“IDR plans”) offered by the federal
government, which provide qualifying borrowers with relief from
student loan debt by adjusting their payments to a reasonably
affordable amount based on their income, occupation, and family
size. Borrowers enrolled in IDR plans can also apply to have their
federal loans forgiven after a certain number of payments.

       5. Navient Corp. and its predecessors in interest, and/or
their duly appointed agents, NSL and NSI, received and continue
to receive monthly servicing fees for the federal loans that they
administer. Thus, Navient Corp. has a strong financial interest in
keeping loans active for as long as possible to continue collecting
these monthly fees. To that end, Navient Corp. and its
predecessors in interest, through their duly appointed agents,
NSL and NSI, delayed or failed to process IDR plan applications
in order to generate additional monthly servicing fees. Because
loan payments only count toward forgiveness once a borrower’s
application is processed, this practice extended the duration of
loans in the various IDR programs, and injured borrowers who
were required to make additional payments on loans that
otherwise would have been forgiven at an earlier date.

       6. Navient Corp. and its predecessors in interest, through
their duly appointed agents, NSL and NSI, also improperly
placed borrowers making timely loan payments into deferment or
forbearance status–a designation typically reserved for
situations where the borrower seeks relief from its payment
obligations due to financial hardship. Borrowers who are in
deferment or forbearance cannot make qualifying payments that
count towards loan forgiveness under the various IDR plans,
even though Navient Corp. continues to collect fees on servicing
their loans. Thus, Navient Corp.’s abuse of the deferment and

                               -3-
forbearance process, through its agents, NSL and NSI,
improperly increased Navient Corp.’s revenue and extended the
duration of the borrowers’ loans in the various IDR programs.
Moreover, at the conclusion of each forbearance, any accrued
interest is “capitalized,” or added to the borrower’s principal loan
balance, which may increase the borrower’s debt considerably.
Thus, Navient Corp.’s abuse of the forbearance process, through
its agents, NSL and NSI, improperly increased the principal loan
balance of its borrowers, putting them deeper and deeper into
debt.

      7. Navient Corp. had a financial incentive to increase its
borrowers’ loan balances because two of its subsidiaries –
Pioneer Credit Recovery (“Pioneer”) and General Revenue
Corporation (“GRC”) – provide collection and rehabilitation
services on defaulted federal student loans. Under the current
compensation structure for companies that provide such
rehabilitation services, collectors earn nearly $40 in
compensation for every $1 in cash recovered through certain
rehabilitations. (Id., ¶¶ 2-7). According to the plaintiffs’ complaint,
Navient has a documented, and widespread, history of
mishandling student loan IDR requests and accounts and has
been the subject of thousands of complaints over its deficiencies
in the processing of these accounts. (Id., ¶¶ 9-14).

      Cast against this factual backdrop, the plaintiffs’ amended
complaint sets forth in their pleading a series of detailed
substantive factual averments. (Id., ¶¶ 43-86). These averments
explain that, with the rising cost of college education, students
seeking higher education opportunities have been compelled to
increasingly rely upon student loans to finance their education.
(Id., ¶¶ 43-44). These loans then come with an array of
repayment plans.

      Burdened by academic debt, many student loan borrowers
cannot afford the monthly payments prescribed by standard
repayment plans and must turn to various income-driven
repayment plans. (Id., ¶¶ 45-47). Such income-driven repayment
plans, or IDRs, must be renewed annually by the student, and
the failure to timely renew the IDR can result in increased

                                 -4-
      payments and added interest expense. (Id.) In order to assist
      students loan borrowers in avoiding these financial-penalties,
      student loan servicers are required to timely process IDR
      requests within 10 to 15 business days. (Id., ¶ 48). In contrast to
      these IDR plans, student loan borrowers may also be placed into
      a temporary loan forbearance status by loan servicers. Such
      temporary forbearance is more lucrative for the loan servicer,
      according to the plaintiffs, but has financial disadvantages for the
      borrowers. (Id., ¶ 49).

             The plaintiffs allege that Navient’s financial incentives for
      mishandling student IDR applications and accounts stem from
      the structure of its contract with the Department of Education.
      (Id., ¶¶ 50-55). That contract compensates Navient on a per unit
      basis for the student loan accounts it manages, and pays Navient
      at a higher rate for accounts that are in forbearance, thus
      creating incentives to place accounts in forbearance status and
      minimize the number of accounts which are forgiven or
      discharged. (Id.)

            The amended complaint then details the experience of the
      three named plaintiffs with Navient as their loan servicer. (Id., ¶¶
      56-86). In each instance it is alleged that Navient mishandled the
      named plaintiffs’ IDR account by failing to meet processing
      deadlines, improperly placing accounts in forbearance status,
      erroneously capitalizing interest payments, and failing to
      acknowledge and process timely student borrower IDR renewal
      applications. (Id.)

(Doc. 56, pp. 2-5).

      Judge Carlson proceeds to outline the class action allegations, which

relate to a nationwide class, in addition to California, New York and Illinois

classes, as well as the seven claims and causes of action the plaintiffs have

brought on behalf of themselves and the putative classes that they claim to

represent. The plaintiffs’ claims include breach of contract claims alleging

                                     -5-
that Navient’s conduct has violated the terms of both its contract with the

Department of Education, as well as student promissory notes. Moreover,

the plaintiffs allege that Navient’s IDR loan processing practices tortiously

interfere with these contracts. The plaintiffs also allege five causes of action

based upon California, Pennsylvania, Illinois, and New York consumer

protection statutes. The plaintiffs request that the court certify this class

action, find that Navient’s actions are unlawful, enjoin these practices, and

award the plaintiff class compensatory and punitive damages along with

attorneys’ fees.

      In their motion to dismiss, defendants seek to strike the plaintiffs’ class

action allegations. Considering Fed.R.Civ.P. 12(f) and related case law as

applied to class action allegations, Judge Carlson has determined that, if the

evidence supports what the plaintiffs have alleged, then class certification

may well be appropriate here. Given this, he determined that striking the

plaintiffs’ class allegations without the benefit of class discovery would be

premature and improper, and as such, the defendants’ motion to strike

should be denied.

      The defendants’ motion also seeks to dismiss the plaintiffs’ breach of

contract and tortious interference of contract claims. In considering the

arguments related to these claims, Judge Carlson has determined that the


                                      -6-
loan servicing agreement and federal law both seem to expressly

contemplate that Navient will perform its loan servicing duties in accordance

with federal regulations to the benefit of student borrowers, and that the

contract and the statutes contemplate potential third party liability by Navient

to these student borrowers. As such, Judge Carlson found that the student

borrowers have plausibly alleged that they qualify as third party beneficiaries

under this servicing agreement and are entitled to assert breach of contract

claims if Navient breaches its duties to them under that agreement. Further,

Judge Carlson determined that the plaintiffs have plausibly alleged breach

of contract claims pursuant to the promissory agreement between the

student borrowers and the United States which would allow the plaintiffs’

claims to go forward at this stage of the proceedings.

      To the extent that the plaintiffs allege in the alternative that Navient

tortiously interfered with the contracts, Judge Carlson determined that the

fact that there was a favorable ruling on the plaintiffs’ breach of contract

claims means that the tortious interference with contract claim fails, since it

is well established that Navient cannot tortiously interfere with a contract to

which it was a party. As such, Judge Carlson recommends that this claim be

dismissed.




                                     -7-
     To the extent the defendants argue that the breach of contract claims

are subject to dismissal under Fed.R.Civ.P. 19 because the plaintiffs have

failed to name the Department of Education, a necessary and indispensable

party, Judge Carlson has determined that, given the explicit statutory

prohibition forbidding assessment of damages against the United States for

errors by student loan servicers like Navient, the Department of Education’s

absence from this litigation simply does not deny the putative plaintiffs

complete relief. Moreover, Judge Carlson determined that the failure to join

the Department of Education as a defendant would not in any way prejudice

the parties to this litigation or deny the putative plaintiffs an adequate

judgment in the event that they prevailed in this lawsuit. Finally, Judge

Carlson determined that, while the Department of Education is not a

necessary party in this lawsuit, nothing would prevent the joinder of the

Department of Education as a party in this case if the current parties deemed

joinder to be appropriate. As such, he found that, under Fed.R.Civ.P. 19(a)

and (b), the Department of Education is neither a necessary nor

indispensable party.

     Finally, to the extent defendants seek to have plaintiffs’ state consumer

protection law claims dismissed, Judge Carlson determined that the




                                    -8-
allegations of the plaintiffs’ amended complaint are sufficient considering

caselaw construing these various state consumer protection statutes.

      The court has carefully considered the defendants’ motion to dismiss

and related materials, as well as Judge Carlson’s rulings on the matters

raised therein, and finds no clear error of law. Moreover, the court agrees

with the sound reasoning which has led Judge Carlson to the conclusions in

his report. As such, the report and recommendation will be adopted in its

entirety as the opinion of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The report and recommendation of Judge Carlson (Doc. 56) is

         ADOPTED IN ITS ENTIRETY AS THE RULING OF THE COURT.

      (2) The defendants’ motion to dismiss and to strike class allegations

         (Doc. 39) will be GRANTED, IN PART, AND DENIED, IN PART.

      (3) The motion to strike the class action allegations will be DENIED.

      (4) The motion to dismiss be GRANTED as to the tortious

         interference with contract claim and DENIED in all other respects.




                                        -9-
            (5) The instant action is REMANDED to Judge Carlson for all future

              pre-trial proceedings.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge


DATE: April 28, 2021
18-121-03




                                       - 10 -
